NOT DESIGNATED FOR PUBLICATION

                                          Nos. 121,225
                                               121,226

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                                       LAKISHA M. REED,
                                          Appellant.

                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; DAVID L. DAHL, judge. Opinion filed April 24, 2020.
Appeal dismissed.


       Submitted for summary disposition under K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., LEBEN and MCANANY, S.J.


       PER CURIAM: Lakisha Reed pleaded guilty in two criminal cases. In the first case,
17 CR 52, which involved her third driving-under-the-influence (DUI) conviction, the
district court sentenced Reed to 12 months in jail, with 12 months' post-imprisonment
supervision to commence after she served 90 days in jail (with a credit for any jail time
already served). In the second case, 17 CR 2390, the district court sentenced Reed to 136
months in prison and 24 months' postrelease supervision for felony aggravated battery by
DUI. She was granted probation for 36 months, to be served consecutive to her sentence
in 17 CR 52.




                                                 1
       About six months after sentencing, Reed received a 60-day jail sanction for
violating the terms of her post-imprisonment supervision in 17 CR 52 and the terms of
her probation in 17 CR 2390.


       A month later, the State alleged that Reed violated the terms of her supervision in
both cases by consuming alcohol at a sports bar, missing two meetings with her probation
officer, failing to timely notify that officer of contact she had with law enforcement,
missing drug-and-alcohol treatment appointments, and failing to show that she had
performed her required community service. Reed admitted these violations. The district
court revoked post-imprisonment supervision in 17 CR 52 and ordered her to serve the
rest of her one-year jail term and her post-imprisonment supervision period. In 17 CR
2390, the court extended Reed's probation by 24 months and ordered her to complete a
residential program after completing her jail sentence in 17 CR 52.


       Reed appeals the district court's decision in both cases, but on appeal she addresses
only the district court's ruling in 17 CR 52. On Reed's motion, we accepted this appeal for
summary disposition under K.S.A. 2019 Supp. 21-6820(g) and (h) and Supreme Court
Rule 7.041A (2019 Kan. S. Ct. R. 47).


       Reed argues that the district court erred by revoking post-imprisonment
supervision in 17 CR 52 and ordering her to serve the balance of her underlying sentence.
But Reed has now served her jail sentence and her 12 months of post-imprisonment
supervision in 17 CR 52. In her motion for summary disposition, Reed concedes:


       "But see State v. Castillo, 54 Kan. App. 2d 217, Syl. 6, 227 (2017) (When a DUI offender
       violates the conditions of post-imprisonment supervision, which is 'akin to probation,' the
       district court has the discretion to revoke that supervision), citing K.S.A. 2016 Supp. 8-
       1567(b)(3) (After the term of imprisonment, the person shall be placed on supervision for
       a mandatory one-year period. Any violation of the conditions of such supervision may
       subject such person to revocation of supervision and imprisonment in jail for the

                                                    2
       remainder of the period of imprisonment, the remainder of the supervision period, or any
       combination or portion thereof.) See also State v. Gumfory, 281 Kan. 1168, 1170 (2006)
       (The district court has the discretion to revoke probation once a violation is
       established.)".


       Mootness is a court policy against considering a controversy in which any decision
we render will not affect the rights of the parties. Such is the case here. Her complaint is
that the district court erroneously ordered her to serve her underlying sentence in 17 CR
52. But she has now completed serving her jail sentence and 12 months of post-
imprisonment supervision, so even if the district court erred in ordering her to serve that
sentence, we cannot turn back the clock and undo the effect of the district court's order.
See State v. Montgomery, 295 Kan. 837, 844, 286 P.3d 866 (2012) ("We cannot change
the sanction imposed for the probation violation because the prison term that [the
defendant] was ordered to serve has been completed."). Nevertheless, we occasionally
decide a moot issue if it involves an issue of public importance that is capable of
repetition in other cases. But Reed does not invoke that exception.


       Besides, if we were to consider Reed's argument, she would not prevail on the
merits. Reed challenges the court's decision ordering her to serve the time left on her
underlying jail-term and her period of post-imprisonment supervision. But K.S.A. 2019
Supp. 8-1567(b)(3) allows the court to do just that once a violation is established. Here,
Reed admitted to the violations. The statute allows the district court to revoke supervision
and order the defendant to serve "the remainder of the period of imprisonment, the
remainder of the supervision period, or any combination or portion thereof." K.S.A. 2019
Supp. 8-1567(b)(3). Because Reed admitted to supervision violations, the statute
authorized the district court to send her to jail for an amount of time that included a
combination of her remaining jail time and supervision time. So even if the matter were
not moot, Reed's appeal would fail.


       Appeal dismissed.
                                                    3